COOK, Judge
(concurring in part and dissenting in part):
I agree with my Brothers that the trial judge erred in refusing to instruct on lesser-included offenses in requiring effectuation of sexual intercourse. I disagree with them, however, as to the remedial measure this Court should direct.
My Brothers concede that “the sole issue at trial” was “the fact of penetration.” At 167. Elimination of penetration opens thé way to consideration of affirmance of lesser offenses reasonably raised by the evidence.
Civilian defense counsel requested an instruction on four lesser offenses — attempted rape, assault with intent to commit rape, indecent assault and assault consummated by a battery. In my view, of the offenses *169mentioned no lesser offense than indecent assault, in violation of Article 134, Uniform Code of Military Justice, 10 U.S.C. § 934, wets placed in issue by the evidence. One element of that offense is that the act was “done with intent to gratify the lust or sexual desires of the accused.” Para. 213/ (2), Manual for Courts-Martial, United States, 1969 (Revised edition). My Brothers believe that sufficient evidence of accused’s intoxication exists to have required an instruction on the effect of intoxication on accused’s intent. They, therefore, conclude that remand to the Court of Military Review “to consider affirmance of some lesser-included offense” is inappropriate. At 168. In my opinion, the evidence of accused’s intoxication is altogether two scant to have required an instruction.
Considerable evidence establishes that accused was fully oriented to his surroundings and in full control of his movements at the time of the commission of his wrongful act. For about two hours before the assault on Specialist Rooney, accused had been in Specialist Chubb’s room in the same building, with Chubb and several others. They were “sitting around,” “drinking beer,” and “talking.” Chubb testified as a government witness. On cross-examination, he was asked by civilian defense counsel how much beer was consumed. Chubb replied that “each person” consumed “no more than two bottles of beer.” All the visitors, including accused, left Chubb’s room about 2:00 a. m. Accused next appeared in Specialist Rooney’s room. When she challenged him upon her awakening, he left, went down the corridor to a shower room, where he lurked until confronted again by Rooney. On emerging from the shower room, he walked with Rooney to the Charge-of-Quarters’ (CQ) desk at the entranceway, but maneuvered himself away from her, and spurted outside. He was sighted proceeding through an areaway between Rooney’s building and his own.
Specialist Davis, a government witness, was the CQ of accused’s building. He was standing at a window facing the areaway when the accused came up to it. The window was about 8 to 10 feet from the ground. The accused tried to get through the window, but failed. Questioned by civilian counsel about accused’s “apparent physical state,” Davis testified as follows: “He seemed to be intoxicated to an extent, but not overly intoxicated. He had been drinking, you could tell that.” Standing alone, evidence that an accused had consumed intoxicating liquor and was “under the influence” does not provide a sufficient basis from which a “fact finder .. . [can] reasonably conclude that there . . . [is] a reasonable doubt concerning accused’s mental capacity to entertain the requisite intent” for the offense charged. United States v. Shaw, 13 U.S.C.M.A. 144, 147, 32 C.M.R. 144, 147 (1962); see United States v. Backley, 2 U.S.C.M.A. 496, 498, 9 C.M.R. 126, 128 (1953).
I would, therefore, return the record of trial to the Judge Advocate General of the Army for resubmission to the Court of Military Review to affirm findings of guilty of indecent assault, in violation of Article 134, and reassess the sentence on the basis of those findings.